DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 1-08-2021. As directed, claims 1 and 14 have been amended, claims 3, 5, 8, and 12-13 have been cancelled, and no claims have been added. Thus, claims 1-2, 4, 6-7, 9-11, and 14-16 are pending in the current application.

Response to Amendment
Applicant has cancelled claim 8 to address a drawing objection previously made of record. The previously held drawing objection is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 1-08-2021 have been fully considered but they are not persuasive. 
Applicant argues (see Remarks as filed bottom of page 5 through middle of page 6) that the art of record, Ballas (US 2012/0065561) fails to anticipate and/or render obvious the newly amended limitations added in claims 1 and 14. Because these claim limitations were not previously considered, these arguments will be addressed in the rejection herein.
sufficiently stiff to carry the stresses imparted to the band by the compression device (see paragraph 123), indicating that the material used for the hoop stress band. Looking to Figures 4A and 4B in Ballas, the hoop stress band 202 is shown in a curved configuration, so is possibly capable of “flexing” inasmuch as the band is able to form a circle, and overlie the generally circular anatomy of the user’s calf (Examiner notes that a similar curved configuration is shown in Applicant’s disclosure at Fig. 3, element 10). However, in addition to the disclosure that the material must be sufficiently stiff to carry stresses, Figure 4B, and its resulting disclosure in paragraph 57, show a circumferential force that is imparted to the bladders (membranes 206) as the membranes are filled during use. Further, Figure 4A depicts the bladders in a partially deflated state, and the only relative movement of the bladders away from the skin (at 104) is at the inward-facing portion of the bladder. The outward-facing portion of the bladder (where membranes 206 are attached to the band 202) does not expand away from the leg, and Ballas accounts for this by explaining that a circumferential force is applied by the band (202) on the bladders, responsive to them filling with fluid.
Applicant further argues (see Remarks middle of page 7), that the outer sleeve (216) relied on to disclose the “garment” as claimed, does not hold the air cell and the shell in place against the user as claimed. Examiner respectfully disagrees. Ballas (at paragraph 50) discloses that the cuff (216) is “secured in place over the cuffs”, and further, the cuff (216) is configured to be placed over the limb of the user over each of the air cell and rigid shell (see paragraph 49). 
Applicant further argues that the resonant piezoacoustic pump taught by Wu et al. is unsuitable for its intended purpose. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the claimed "resonant piezo-acoustic pumps" are devices that create an acoustic resonance within the pumped cavity and use the resultant acoustic standing wave within the pumped cavity to provide extremely efficient and quiet pumping”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 6-7, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ballas (US 2012/0065561) in view of Wu (“An improved resonantly driven piezoelectric gas pump”).
Regarding claim 1, Ballas discloses a compression device (102) comprising a flexible air cell (204a) arranged to be placed on a user’s skin in use; a rigid shell (202a) (paragraph 123, lines 20-24 “sufficiently stiff”) arranged to be positioned on the air cell (204a which contains each of elements 206) on a side opposite a user’s skin in use; and a garment (216) arranged around the shell (202a) and configured to retain the air cell (204a which contains each of elements 206) in close engagement with the user’s skin in use (paragraph 48, lines 1-6; paragraph 49, lines 12-18; Fig. 2), and wherein the rigid shell (202a) is configured to avoid an outward-facing face of the air cell (204a which contains each of elements 206) expanding away from the user’s skin when the air cell (204a which contains each of elements 206) is inflated in use (paragraph 57, lines 10-13 and 24-26: explains that the hoop stress band 202 imparts a circumferential force on the membranes 206 of the air cell as they are inflated, and further indicates that in the configuration shown in Fig. 4A, there is less compressive force placed on the leg 104 because the membranes 206 are not yet filled with fluid).
While Ballas discloses a pump (element 208), Ballas fails to disclose that the employed pump is a resonant piezo-acoustic pump.
Wu teaches a resonant piezo-acoustic pump (abstract, title). Wu further teaches that this type of pump has applications in air circulation and compression (abstract, line 1), and further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ballas in view of Wu to provide the compression device with a piezo-acoustic pump because it is easily manufactured and adjusted, has a higher driving capacity, and is temperature-resistant.
Regarding claim 2, Ballas in view of Wu disclose the device of claim 1, as discussed above.
Ballas further discloses the compression device (102) wherein the air cell (204a) and the shell (202a) are integrated with one another (Fig. 2).
Regarding claim 6, Ballas in view of Wu disclose the device of claim 1, as discussed above.
Ballas further discloses control means (212a) for controlling the pump (208a) to control the pressure in the air cell (204a) (paragraph 48, lines 6-9 and 14-18).
Regarding claim 7, Ballas in view of Wu disclose the device of claim 1, as discussed above.
Ballas further discloses the compression device (102) arranged to treat the lower legs of a user (exemplary Fig. 1).
Regarding claim 9, Ballas in view of Wu disclose the device of claim 1, as discussed above.
Ballas further discloses the compression device (102) further comprising means (remote 106 via communication links 110, 112) to control a pumping cycle wirelessly according to user preferences (see paragraphs 44-45).
Regarding claim 10, Ballas in view of Wu disclose the device of claim 1, as discussed above.
Ballas further discloses the compression device (102) further comprising means (116, 118) to communicate usage data to a remote host (paragraph 45, lines 1-6).
Regarding claim 11, Ballas in view of Wu disclose the device of claim 1, as discussed above.
Ballas further discloses the compression device (102) arranged to measure the user’s heart rate and blood pressure (paragraph 43, lines 1-6 “vital signs”; paragraph 53, lines 1-4, vital signs include “heart rate” and “blood pressure”).
Regarding claim 14, Ballas discloses a compression therapy system (100) comprising: first and second compression therapy devices (102a, 102b) (paragraph 37; Fig. 1), each device including a flexible air cell (204a which contains bladders 206) arranged to be placed on a user’s skin in use; a rigid shell (202a) (paragraph 123, lines 20-24 “sufficiently stiff”) arranged to be positioned on the air cell (204a which contains bladders 206) on a side opposite a user’s skin in use; and a garment (216) arranged around the shell (202a) and configured to retain the air cell (204a) in close engagement with the user’s skin in use (paragraph 48, lines 1-6; paragraph 49, lines 12-18; Fig. 2); and means (106 with communication links 110, 112) to control the first and second devices (102a, 102b) to provide coordinated pumping action therebetween (Fig. 1; paragraph 42) and wherein the rigid shell (202a) is configured to avoid an outward-facing face of the air cell (204a which contains each of elements 206) expanding away from the user’s skin when the air cell (204a which contains each of elements 206) is inflated in use (paragraph 57, lines 10-13 and 24-26: explains that the hoop stress band 202 imparts a circumferential force on the membranes 206 of the air cell as they are inflated, and further indicates that in the 
Ballas fails to disclose that the employed pump is a resonant piezo-acoustic pump.
Wu teaches a resonant piezo-acoustic pump (abstract, title). Wu further teaches that this type of pump has applications in air circulation and compression (abstract, line 1), and further indicates that the pump is easily manufactured and adjusted, has a higher driving capacity, and is temperature-resistant (see page 2, first and second paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ballas in view of Wu to provide the compression device with a piezo-acoustic pump because it is easily manufactured and adjusted, has a higher driving capacity, and is temperature-resistant.
Regarding claim 15, Ballas in view of Wu the compression system of claim 14, as discussed above.
Ballas further discloses means (106) to control a pumping cycle for each of the first and second devices (102a, 102b) wirelessly according to user preferences (paragraph 42; Fig. 1).
Regarding claim 16, Ballas in view of Wu the compression system of claim 15, as discussed above.
Ballas further discloses the compression system wherein the means (106) to control the first and second devices (102a, 102b) wirelessly controls (106 provides “remote control”) at least one of the pumping cycles of the devices (102a, 102b) and the coordination of the therapy between the devices (102a, 102b) (paragraph 42; Fig. 1).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ballas (US 2012/0065561) in view of Wu (“An improved resonantly driven piezoelectric gas pump”), as applied to claim 1 above, in further view of Ballas’ (US 2012/0065561) additional embodiment.
Regarding claim 4, Ballas in view of Wu disclose the device of claim 1, as discussed above.
In the relied upon embodiment, Ballas fails to explicitly disclose that the pump (208) is separable from the air cell (204a).
However, Ballas teaches that a pump can be removable from the overall device, and thus separable from the air cell (paragraph 125, lines 7-10). Ballas indicates that it would be advantageous for the pump to be removable so that it can be replaced if it fails, or can be removed if other components of the device fail (paragraph 125, lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ballas in view of Li in further view of Ballas’ teaching that the pump can be separable from the air cell, so that the pump can be removed if it malfunctions, or can be separated from other parts of the device in the event that any other components malfunction.
Regarding claim 8, Ballas in view of Wu disclose the device of claim 1, as discussed above.
Ballas does not explicitly refer to a shell shaped to have a double curvature in the relied upon embodiment.
However, Ballas does disclose that cuff (e.g. 200a) which carries the shell (e.g. 202a) (see for example Fig. 2) is shaped to have a double curvature (paragraph 121, lines 9-15 and 19-24). Ballas explains that the cuff (which contains the rigid shell 202a) can be configured to conform to the specific shape of a body part, the cuff can be individualized to a user’s body, or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ballas (first embodiment) in view of Li, in further view of Ballas’ additional embodiment to provide a shell that is configured to exhibit a double curvature so that the compression device aligns with the relevant body part without the need for manual adjustment, and properly focuses the compression to that body part for treatment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785